Title: Thomas Jefferson, Order in Case of TJ vs. John Hudson & Charles Hudson, 9 Oct. 1822, 9 October 1822
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Thomas JeffersonPlt}upon a writ of RightagainstJohn Hudson & Charles HudsonDeftns&Christopher HudsonPlt}upon a writ of RightagainstJohn Hudson & Charles HudsonDeftnsBy Consent of the parties by their attornies, leave is given either party to examine and take the affidavits of Benjamin Lacy and Ann Copeland which affidavits so taken is to be read in chief on the trial of these Causes.
                        
                    